DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination below.  Claim 11 is cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants arguments are towards new amendments which are being taught by new reference, see rejection below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “GENERATOR WITH SERIES STATORS, AND SERIES ROTORS SEPERATED BY ANNULAR COLLARS WITH COOLING VENTS.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

Claim 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re-claim 13: Claim recites: “radial support members extend inwardly from the rotors towards housings” which does not show support in the current disclosure and is considered new matter. 
Re-claim 15 recites” particular annular collar is gradually increased the further away that annular collar is from the cooling gas source. “Which does not have support in the disclosure. 
Re-claim 16 recites “configured to feed equal amounts of gas into the central cavity.” Which does not have support in the disclosure.  The disclosure states “substantial” but not “equal”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Antrag (German Patent Document: DE10201000986 hereinafter “Antrag”) in view of Arakawa (Japanese Patent Document JP2005012891a of IDS dating 05/08/2018 hereinafter “Arakawa”) and in further view of Xu et al. (US Patent 9024460 hereinafter “Xu”). 
Re-claim 1,  Antrag discloses a generator (Title: Double Disk Generator) comprising: a series of spaced annular stators (see Fig.4) sandwiched between a series of rotors (2), the rotors each being separated by annular collars (3), the annular collars (3) defining a central cavity (cavity where shaft is located, 4); at least one cooling gas source (annotate dFig.4, also fig.1 and other figures show cooling air into shaft) for supplying gas to the central cavity (5); vents (annotated Fig.4) through the annular collars (3) for providing a means of egress for the cooling gas (arrows is the gas flow in Fig.4) from the central cavity radially outwards (see Fig.4, 5 is channels and air going radially and axially, radial air goes over stator and rotor, see Fig.4) over the rotors (2) and the annular stators (see Fig.4), a central shaft (4) on which the rotors (2) and annular collars (3) are carried.  

    PNG
    media_image1.png
    815
    872
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    866
    764
    media_image2.png
    Greyscale



	However, Arakawa teaches   at least one cooling gas source comprises one or more fans for forcing cooling gas into the centralone cooling gas source comprises one or more fans (48) are mounted on the central shaft (32). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the shaft and motor disclosed by Antrag wherein one or more fans are mounted on the central shaft as suggested by Arakawa as fans are typically mounted on shafts to cause rotation and it is typical to blow air into the shaft for efficient cooling as it is typical for a fan to blow air into hollow shaft for cooling (Arakawa, P [00014]).

    PNG
    media_image3.png
    344
    365
    media_image3.png
    Greyscale

	Antrag as modified fails to explicitly teach wherein the cooling gas source comprises one or more fans caused to rotate by an ancillary electric motor. 
However, Xu teaches the cooling gas source (50, 52) comprises one or more fans (52) caused to rotate by an ancillary electric motor (Cl.7, L.1-5Col.7, L.40).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cooling source disclosed by Antrag wherein the cooling gas source comprises one or more fans caused to rotate by an ancillary electric motor as suggested by Xu to draw ambient air across the cooling system (Xu, Col.10, L.1-5).

Re-claim 2, Antrag as modified discloses  the generator of claim 1, wherein the number and/or aperture size of the vents (annotated Fig.4, vertical shown vents for each stator/rotor set, three sets of vents) is so selected as to ensure a substantially even dispersal (each vent is in substantial middle of the collar and the air is divided into 2 substantial streams that go between stator/rotor section s from both sides) of cooling gas over any given pair of rotors and the stator (annotated Fig.4, at least 5 channels between stator, rotor pairs, and sandwiched between them regardless of the special separation of the said pair of rotors and their respective sandwiched stator from the at least one cooling gas source (annotated fig.4, the air in Fig.4 is dispersed substantially even between the rotors (2) and the stators as shown in Fig.4, the cooling is substantially shown in Fig.4 which provide cooling of the machine, if no substantial dispersal of cooling gas is given, machine will over heat and stop operation).  
Re-claim 3, Antrag discloses the generator according to claim 1, wherein the vents (see Fig.4) are angled relative to a true radius (annotated Fig.4, radius of the collars) of the collars to assist dispersal of the cooling gas in a spiral direction opposite to the direction of rotation of the collars, in use (the direction in both substantially 90 degrees up and down in the collar which provide opposite directions of dispersal of the cooling gas, see Fig.4).  
Re-claim 4, Antrag discloses the generator according to  claims 1, wherein an outlet of each vent in a radially outer surface of the respective annular collar is axially aligned with one or both axial ends of a respective annular stator and/or an axial end of a respective rotor (annotated Fig.4, axially aligned with stator).
Re-claim 8, Antrag discloses the generator according to claim 1.
 Antrag Fig.1 Embodiment teaches he generator is mounted substantially hermetically within a housing (annotated Fig.1), there being one or more orifices in the housing specifically to permit the intake of cooling gas(annotated Fig.1), and one or more further orifices in the housing for allowing cooling gas to escape (annotated Fig.1).
Re-claim 9, Antrag discloses generator of claim 8, wherein the at least one cooling gas source (annotated Fig.1) comprises means (6 provides air flow into openings of the housing via the shaft) for facilitating the forced extraction of the cooling gas through the one or more further orifices (annotated Fig.1, 6 provides air flow into openings of the housing via the shaft into the orifices outside of the housing shows by arrows up and downs).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Antrag in view of Arakawa and Xu as applied above and in further view of McAfee (US Patent 6700235 hereinafter “McAfee”).    
Re-claim 10, Antrag discloses the generator according to claim 9.
Antrag fails to explicitly teach wherein the means for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas comprises one or more fans for sucking gas out of the housing. 
However, McAfee teaches wherein the means (fans 60 and 50) for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas (B, C) comprises one or more fans for sucking gas out of the housing (see Fig.6). 	
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Antrag wherein the means for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas comprises one or more fans for sucking gas out of the housing as suggested by McAfee to provide cooling interior and to exterior of the case (Col.1, L.10-15).

    PNG
    media_image4.png
    418
    689
    media_image4.png
    Greyscale

Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Antrag in view of Arakawa and Xu in view of Gilbreth et al. (US PG Pub  20040135436 hereinafter “Gilbreth”).
Re-claim 10, Antrag discloses the generator according to claim 9.
Antrag fails to explicitly teach wherein the means for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas comprises one or more fans for sucking gas out of the housing. 
However, Gilbreth teaches wherein the means (fans 42,72) for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas (113) comprises one or more fans (fans 42,72)for sucking gas out of the housing (see Fig.1E). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Antrag wherein the means for facilitating the forced extraction of the cooling gas comprises one or more fans for sucking gas out of the housing.of the cooling gas comprises one or more fans for sucking gas out of the housing as suggested by Gilbreth to efficient cooling of motor/generator system (Gilbreth, P [0042])).

    PNG
    media_image5.png
    519
    592
    media_image5.png
    Greyscale




Claim(s) 12 - 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Antrag  in view of Arakawa in further view of Xu as applied to claim 1 above, and in further view of Hayakawa (US PG Pub 20120133231 hereinafter “Hayakawa”). 

Re-claim 12, Antrag as modified discloses the generator of claim 1 and discloses rotors and shafts rotate together. 
	Antrag as modified fails to explicitly further comprising one or more radial support members affixed to the rotors and extending inwardly towards the central shaft.  
However, Hayakawa teaches one or more radial support members (12, 11) affixed to the rotors (22, 21) and extending inwardly towards the central shaft (14, see Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Antrag wherein  one or more radial support members affixed to the rotors and extending inwardly towards the central shaft as suggested by Hayakawa to help increase magnetic field path and provide structural support for bearing and rotor and shaft (P[0017]).

    PNG
    media_image6.png
    755
    453
    media_image6.png
    Greyscale

Re-claim 13, As best understood, Antrag as modified discloses the generator of claim 12 and discloses rotors and shafts rotate together. 

However, Hayakawa teaches wherein the radial support members extend inwardly from the rotors towards housings carrying one or more central bearings mounted upon the central shaft, enabling the rotor assembly to rotate around the central shaft (14, see Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Antrag wherein  the radial support members extend inwardly from the rotors towards housings carrying one or more central bearings mounted upon the central shaft, enabling the rotor assembly to rotate around the central shaft as suggested by Hayakawa to help increase magnetic field path and provide structural support for bearing and rotor and shaft (Hayakawa, P[0017]).

Re-claim 14, Antrag as modified discloses the generator of claim 1 and discloses rotors and shafts rotate together. 
	Antrag as modified fails to explicitly further comprising wherein the radial support members are permanently affixed to the central shaft, such that the rotors and shaft rotate together.  
However, Hayakawa teaches wherein the radial support members (11, 12) are permanently affixed to the central shaft (14), such that the rotors and shaft rotate together (14, see Fig.2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Antrag wherein the radial support members are permanently affixed to the central shaft, such that the rotors and shaft rotate together as suggested by Hayakawa to help increase magnetic field path and provide structural support for bearing and rotor and shaft (P [0017]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834